PER CURIAM.
Defendant-appellant, ex-wife, appeals an order (1) modifying final judgment of divorce wherein the alimony provision thereof was eliminated and (2) denying appellant attorney’s fees.
The parties in this action were divorced on April 20, 1970 and • pursuant to the judgment entered thereon, appellant, ex-wife, was awarded $1,500 yearly alimony. Having retired from his job, petitioner-ap-pellee, ex-husband, in June 1973 filed the instant petition praying for modification of the 1970 final judgment of divorce with respect to the alimony provision thereof. A hearing was held thereon at the conclusion of which the chancellor entered his modification order herein appealed.
Appellant, ex-wife, alleges the court erred in granting the petition for modifica*118tion and denying her petition for attorney s fees. We cannot agree.
The chancellor expressly reserved jurisdiction in the April 1970 final judgment of divorce to modify or terminate the alimony to the appellant, ex-wife. Having found no abuse of the chancellor’s discretion in the elimination thereof or the denial of attorney’s fees to her, we hereby affirm the order herein appealed. See 10A Fla.Jur. Dissolution of Marriage § 318 (1973).
Affirmed.